GUY, J.
This action was brought to recover for goods sold and delivered. The defense is a general denial.
[1] Plaintiff obtained an order to examine defendant upon all the issues raised by the pleadings. Upon the return day the court limited the examination to the delivery only of the goods, excluding all examination as to the sale and as to any promise to pay for the goods.
To limit the examination in an action for goods sold and delivered to the naked question of the delivery of the goods renders it futile.
Order reversed and motion granted, with $10 costs and disbursements of appeal. All concur.